Citation Nr: 0531891	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas 


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



INTRODUCTION

The veteran had active service from October 1969 to June 
1971.  He died in October 1997.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a March 2002 decision of the No. Little 
Rock, Arkansas VA RO.

This case was before the Board in June 2004 at which time it 
was remanded in order that, inter alia, the RO could schedule 
a hearing.  The appellant appeared before the undersigned 
Veterans Law Judge in July 2005.  The transcript of that 
hearing is of record, and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran and the appellant married for the second time 
in March 1997.

2.  The veteran and the appellant were divorced in June 1997.

3.  The veteran died in October 1997.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The law redefined the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and her representative of 
all information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

However, the Board notes that the VCAA is not applicable to 
claims, such as the claim decided herein, that turn on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  It is important to note at this juncture that the 
United States Court of Appeals for Veterans Claims found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under any aspect of VCAA 
would only serve to further delay resolution of the claim 
which turns on a purely legal question.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  Under 
the applicable criteria, dependency and indemnity 
compensation (DIC) is a payment made by the VA to a surviving 
spouse, child or parent because of a service-connected death 
occurring after December 31, 1956.  38 C.F.R. § 3.5(a)(1) 
(2005).  

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Section 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.205(a) (2005), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.  In the 
absence of conflicting information, proof of a legally valid 
marriage which meets the requirements of 38 C.F.R. § 
3.205(a), along with a certified statement from the claimant 
concerning the dissolution of any prior marriage, may be 
accepted as establishing a valid marriage so long as the 
evidence is corroborated by the evidence of record. See 38 
C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206.

The relevant facts in this case are not in dispute.  The 
appellant first married the veteran in December 1989; they 
were divorced in January 1997.  In the Decree of Divorce, it 
was noted that there was a duly executed waiver of the 
Defendant (appellant).  The Court found that the veteran was 
entitled to an absolute divorce from the appellant.  A copy 
of a Petition for Order of Protection for the appellant from 
the veteran, filed in February 1997, is of record.  The 
veteran was fined that month for domestic abuse with third 
degree battery and carrying a weapon.  There is of record a 
Certificate of Marriage that shows that the veteran and the 
appellant were married for the second time in March 1997 in 
the State of Arkansas.  On her claim for VA death benefits, 
received in January 2001, the appellant reported that her 
second marriage to the veteran ended with his death; the date 
the marriage ended was listed by her as being in June 1997.  
Subsequently, an Order of Divorce showing that the veteran 
and the appellant were divorced in June 1997 was associated 
with the claims file.  On the Order of Divorce, it was shown 
that the defendant (appellant) was served with a copy of the 
Complaint and had filed a Waiver of Notice and Entry of 
Appearance in the matter and did not contest the granting of 
the divorce.  An absolute divorce of the parties was granted.  
The parties were restrained from harassing each other by 
phone or in person at either their homes or places of 
employment.   

In an August 1997 letter, C.S. Caruthers, MD, stated that the 
appellant was seen in August 1997 following an attack by her 
ex-husband.  She was alert and rational and discussed her 
situation at length.  She was under considerable emotional 
stress, for which a leave of absence [from work] was 
indicated.  

A private medical statement dated in August 1997 indicates 
that the appellant was authorized to return to work following 
7 days of care due to domestic violence with head trauma.  
Clinical records dated in June 1997 show that the appellant 
was under stress from her ex-husband and the abusive 
relationship.  The assessment was depressive pattern/abusive 
relationship.  

The veteran's October 1997 death certificate reflects that 
the veteran was divorced at the time of his death, with no 
surviving spouse listed.  The informant listed on the 
certificate was not the appellant.

A document received from the Social Security Administration 
(SSA) in March 2001 indicates that the appellant, as an ex-
spouse, was not being paid benefits at that time.    

Lay statements received from various individuals in October 
2001 and November 1996 are of record.  Two individuals 
recalled that the veteran and the appellant were married in 
March, and the lived together off and on from March-September 
1997.  Abuse was the cause of their separation.  Another 
individual stated that the appellant and the veteran were 
married over 7 years, and their reason for separation was 
always the veteran's abuse of the appellant.  The author of 
the 1996 statement had overheard the veteran threaten the 
appellant; the veteran was also witnessed grabbing the 
appellant by the throat and choking her.  The opinion was 
that the veteran would have eventually killed the appellant 
if she had not left him.   

A June 2002 letter from C.S. Caruthers MD, states that during 
1997-98 the appellant was in a very abusive situation.  She 
suffered from depression, and she was recommended for 
psychiatric counseling at that time; it was understood that 
she still suffered from post-traumatic stress disorder 
(PTSD).  The appellant would not have been able to make 
responsible decisions on business matters, or other life 
decisions, during that very stressful period in her life.   

A June 2002 statement from a VA social worker indicates that 
she recalled that the appellant presented as a battered wife 
with PTSD.  

A statement received from the appellant's mother in February 
2004 reveals that she had some knowledge of what the 
appellant went through to try and live with the veteran.  She 
knew that the appellant required hospitalization on two 
different occasions because of the veteran's abuse.   

The appellant testified in July 2005 that she has PTSD, 
chronic anxiety and depression as a result of the veteran's 
abuse of her.  P. 11-12.  She stated that they separated 
after their second marriage because of his abuse, following 
which the veteran divorced her for the second time.  The 
appellant testified that she did not want a divorce.  After 
that divorce, the veteran wanted to remarry her again.  She 
stated that their divorce papers precluded their having 
contact.  The veteran contacted the appellant's mother to 
tell her that he wished to take care of the appellant.  P. 
13.  She further testified that doctors had told her that he 
more than likely would have killed her but she still loved 
the veteran.    

Analysis

The most important fact in this case is that at the time of 
the veteran's death in 1997, the appellant and the veteran 
were divorced.  Accordingly, the appellant is not the 
surviving spouse of the veteran.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death (and meets the 
requirements of 38 C.F.R. § 3.1(j)), and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse).  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).

While the appellant maintains that it was the misconduct of 
the veteran that caused any of the separations, the veteran 
and the appellant were not merely separated, they were 
divorced.  In the situation such as the one under 
consideration here, when a veteran and appellant are actually 
divorced, the provisions of 38 C.F.R. § 3.53 governing the 
assignment of fault in a marital separation are inapplicable.  
At this stage where divorce has already been granted, any 
misconduct by the veteran is of no bearing on whether or not 
the appellant may be considered a surviving spouse.

The appellant alternatively maintains that she did not wish 
to divorce the veteran or that she was not of sound mind 
during the period in which the divorce occurred and therefore 
could not defend her position.  Initially, there is no 
indication in the record that the divorce decree is invalid.  
Rather, the Order noted the particulars of the situation and 
granted the veteran's complaint for same.  If either the 
appellant or the veteran wished to challenge the divorce at a 
later date, the appellant or the veteran would have had to 
petition the State Court to request that the divorce decree 
be invalidated.  There is no indication this was ever done.  
In fact, the evidence is quite clear that she was personally 
served with a summons and given the opportunity to contest 
the divorce.  She had ample opportunity to plead her side of 
the case.  Instead, she failed to file an answer, and a final 
and binding divorce decree was entered. 

The appellant also argues that her mental state precluded her 
from adequately defending herself regarding a divorce that 
she did not desire.  Although her doctor in a June 2002 
statement felt that her ability to make responsible decisions 
in business matters was compromised by her mental status in 
1997-98, the contemporaneous medical reports from that time 
do not demonstrate that the appellant was incompetent.  
Additionally, the divorce proceedings of June 1997 also do 
not suggest any inability of the appellant in those 
proceedings.  There is no suggestion in the documents 
themselves of any irregularity in process.  Consequently, the 
Board cannot conclude that the June 1997 divorce was other 
than valid.     

There is no question of fact in this case.  Clearly, the 
appellant suffered abuse at the veteran's hands during their 
lives together.  In this case, however, there is no authority 
in law that would allow the Board to grant the appellant's 
request for relief.  When the law is clear, as in this case, 
there is no other option but to apply the plain meaning of 
the statute and regulations, which is that a woman who is not 
married to a veteran at the time of his death, does not meet 
basic eligibility criteria for death benefits as a surviving 
spouse.

The appellant's status as a former spouse as opposed to a 
surviving spouse forecloses eligibility for VA dependency and 
indemnity compensation based upon the service of this 
veteran.  Accordingly, this appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes and her appeal is denied.



	                        
____________________________________________
M. Sabulsky.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


